Examiners Amendment/ Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Any replacement drawings should include a transmittal page stating that the attached amendments to the drawings were required by the Office in an examiner’s amendment with the Notice of Allowability.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s amendment filed 6/25/2021 is acknowledged.  In view of the amendment, the rejection under 35 U.S.C. §112 (a)(b) has been withdrawn.
Additionally, the examiner has withdrawn the objection to the drawing fig. 8 for the blue broken lines. After discussions on 9/2/2021 with Attorney of Record, Mr. James Andrew Reed, the Examiner understands that the blue broken line portions are not a problem in the figures as filed where, according to Mr. Reed, all of the broken lines in this figure are formed of black. Therefore, the drawing objection in the Notice of Allowance of 8/19/2021 has been withdrawn.
Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER L WATKINS/Examiner, Art Unit 2915